932 F.2d 969
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry STEELE, Cora Steele, for herself and on behalf ofLarry S. Steele and Robin R. Steele, Plaintiffs-Appellants,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-6605.
United States Court of Appeals, Sixth Circuit.
May 13, 1991.

1
Before KENNEDY and BOYCE F. MARTIN, JR., Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  This panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Larry Steele and his family filed an action under 42 U.S.C. Sec. 402(g) in the district court in which they challenged the Secretary's determination of the amount of benefits to which they were entitled.  The district court ultimately entered summary judgment for the Secretary and this appeal followed.  The parties have briefed the issues, the Steeles acting without counsel.


4
Upon consideration, we do not find any reversible error in the case on review.  The sole issue on review is the constitutionality of 42 U.S.C. Sec. 403(a)(6), a statute that operates to set a "family maximum" of disability benefits disbursement.  The Steeles claim, specifically, that the statute violates their children's right to the equal protection of the law.


5
Our examination of the relevant law and legislative history leads us to agree with the district court that there is no equal protection problem with the statute in question.  The Steele family is not part of a suspect classification, no fundamental right is implicated, and Congress had a rational basis in enacting 42 U.S.C. Sec. 403(a)(6).    Zobel v. Williams, 457 U.S. 55, 60 (1982).


6
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation